      Case 3:18-cv-02114-LC-EMT Document 29 Filed 02/26/21 Page 1 of 2


                                                                            Page 1 of 2


                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

JUAN JOSE SAPEG,
    Plaintiff,

vs.                                             Case No.: 3:18cv2114/LAC/EMT

SERGEANT T. STEADHAM,
    Defendant.
                                 /

                                      ORDER

      The chief magistrate judge issued a Report and Recommendation on January

25, 2021 (ECF No. 28). The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

28) is adopted and incorporated by reference in this order.

      2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with an order of the court and failure to prosecute.
       Case 3:18-cv-02114-LC-EMT Document 29 Filed 02/26/21 Page 2 of 2


                                                                     Page 2 of 2


       3.     The clerk of court is directed to close the file.

       DONE AND ORDERED this 26th day of February, 2021.



                                     s/L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:18cv2114/LAC/EMT
